Exhibit 10.04

FAIRCHILD SEMICONDUCTOR CORPORATION

RESTATED SEVERANCE BENEFIT PLAN

This document constitutes a plan and summary plan description of the Fairchild
Semiconductor Corporation Restated Severance Benefit Plan (the “Plan”) effective
as of February 12, 2001, and amends and supersedes any prior Fairchild
Semiconductor Corporation Severance Benefit Plan document. The Plan is an
“employee welfare benefit plan” within the meaning of Section 3(1) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). Your
ERISA rights are described at the end of this pamphlet. This pamphlet is
provided to you as required by ERISA. You should keep it for future reference.

The Plan provides guidelines for the payment of severance benefits in the event
of a reduction-in-force or other instances where Fairchild Semiconductor, in its
discretion, has decided to provide severance benefits. Fairchild Semiconductor
Corporation (the “Company”) shall determine in its sole discretion on a
case-by-case basis whether or not a reduction-in-force has occurred and whether
or not to pay severance benefits in the event of a reduction-in-force. In
addition, the actual amount of the severance benefit is discretionary with the
Company and may vary from the amounts shown herein as guidelines. The Company
reserves the right to amend or terminate the Plan at any time.

1. SELECTION CRITERIA AND ELIGIBILITY

 

  1.1 Eligible employees are those employees of the Company who are selected by
the Company in its sole discretion to receive benefits under this Plan in the
event of a reduction-in-force unless specifically excluded by the terms of this
Plan as amended from time to time. Generally, only regular full-time and
part-time employees will be considered for eligibility. All decisions as to
whether a reduction-in-force has occurred and the employees affected by the
reduction shall be made in the sole discretion of the Company. Even if you are
on notice of an impending layoff pursuant to a covered reduction-in-force, you
will not be eligible for benefits under this Plan if the Company determines in
its sole and exclusive judgment that your employment terminated by resignation
(even if you felt compelled to resign), by retirement, death, or by discharge
for poor performance, misconduct, or any other reason except layoff pursuant to
a covered reduction-in-force.

 

  1.2 Unless the Company provides otherwise in writing, you will not be eligible
for severance benefits under this Plan if the Company, in its sole discretion,
determines that either of the following provisions applies:

 

  1.2.1 You have been offered, but refused to accept, another suitable position
with the Company or any of its subsidiaries or affiliates.

 

1



--------------------------------------------------------------------------------

  1.2.2 You have been offered employment by a Successor Employer to commence
promptly following your termination by the Company, whether you accept the
position or not. A “Successor Employer” is any entity that assumes operations or
functions formerly carried out by the Company (such as the buyer of a facility
or any entity to which a Company operations or function has been outsourced),
any affiliate of the Company, or any entity making the job offer at the request
of the Company (such as a joint venture of which the Company or an affiliate is
a member).

 

  1.3 The Company has the right to cancel or reschedule your layoff or the
reduction-in-force before you terminate employment. You will not be eligible for
severance benefits under this Plan if your layoff or the reduction-in-force is
canceled.

 

  1.4 If the Company is not treating you as a common-law employee, as
conclusively evidenced by its issuance of an IRS Form 1099-MISC to you, you are
not eligible for the Plan, even if a court or a governmental agency rules that
you are a common-law employee of the Company.

 

  1.5 You are not entitled to benefits under this Plan unless you satisfy all
transition assistance requests of the Company to the Company’s satisfaction,
such as aiding in the location of files or preparing proper records. Those
individuals selected for separation who are given notice must continue to work
during the notice period in order to receive severance benefits hereunder.

2. SEVERANCE BENEFITS

 

  2.1 Employees who satisfy the requirements described in section 1 above will
be eligible for severance pay in accordance with the approved severance pay
schedule in effect at the time of separation. The following definitions apply
for purposes of determining the severance benefits:

 

  2.1.1 “Years of Service” means your full years of employment with the Company
and its affiliates in your most recent period of employment. Pro-rated benefits
will not be paid for any fractional Year of Service.

 

  2.1.2 “Week of Pay” means your base weekly rate of pay plus applicable shift
premium unless the Company decides otherwise, excluding lead pay, overtime,
bonuses, commissions, premium pay, employee benefits, expense reimbursements,
and similar amounts. If you are paid by the hour, your base weekly rate of pay
is your regular hourly rate multiplied by your scheduled straight-time hours per
week.

 

2



--------------------------------------------------------------------------------

  2.1.3 Your Years of Service and Weeks of Pay will be determined by the Plan
Administrator, in its sole and exclusive judgment, as of the date benefits
become payable.

 

  2.2 Severance Benefit Schedule for Regular Full-Time Employees. The amount of
severance pay for regular full-time employees generally will be determined by
the severance pay schedules set forth below. These schedules are a guideline
only, and in the discretion of the Company, may be modified, amended or
eliminated. Any such change shall be made by the Chief Administrative Officer.
The amount of severance pay may be reduced as described in section 2.4 below.

 

  2.2.1 Basic Severance Benefit.

 

Years of Service

   Weeks of Pay

Up to one year

   0 weeks

1.0 – 4.99 years

   1 week

5.0 – 9.99 years

   2 weeks

10.0 – 14.99 years

   3 weeks

15.0 years or more

   4 weeks

 

  2.2.2 Enhanced Severance Benefit. You will receive an Enhanced Severance
Benefits in addition to the Basic Severance Benefit IF you irrevocably execute
the Release form prescribed by the Plan Administrator and file it with the
person, and within the time period, the Plan Administrator prescribes. The
Enhanced Severance Benefit will be determined in accordance with the following
schedule:

 

Years of Service

   Weeks of Pay

Up to one year

   3 weeks

1.0 – 1.99 years

   4 weeks

2.0 – 2.99 years

   5 weeks

3.0 – 3.99 years

   6 weeks

4.0 – 4.99 years

   7 weeks

5.0 – 5.99 years

   8 weeks

6.0 – 6.99 years

   9 weeks

7.0 – 7.99 years

   10 weeks

8.0 – 8.99 years

   11 weeks

9.0 – 9.99 years

   12 weeks

10.0 – 10.99 years

   13.5 weeks

11.0 – 11.99 years

   15 weeks

12.0 – 12.99 years

   16.5 weeks

 

3



--------------------------------------------------------------------------------

13.0 – 13.99 years

   18 weeks

14.0 – 14.99 years

   19.5 weeks

15.0 – 15.99 years

   21 weeks

16.0 – 16.99 years

   22.5 weeks

17.0 – 17.99 years

   24 weeks

18.0 – 18.99 years

   25.5 weeks

19.0 – 19.99 years

   27 weeks

20.0 – 20.99 years

   28.5 weeks

21.0 – 21.99 years

   30 weeks

22.0 – 22.99 years

   31.5 weeks

23.0 – 23.99 years

   33 weeks

24.0 – 24.99 years

   34.5 weeks

25.0 – 25.99 years

   36 weeks

26.0 – 26.99 years

   37.5 weeks

27.0 – 27.99 years

   39 weeks

28.0 – 28.99 years

   40.5 weeks

29.0 – 29.99 years

   42 weeks

30.0 – 30.99 years

   43.5 weeks

31.0 – 31.99 years

   45 weeks

32.0 – 32.99 years

   46.5 weeks

33.0 years or more

   48 weeks

 

  2.3 Severance Benefit for Regular Part-Time Employees. Regular part-time
employees will be paid a prorated portion of the severance benefit applicable to
regular full-time employees based on their standard workweek hours.

 

  2.4 Reduction of Amount of Severance Benefits.

To the fullest extent permitted by applicable law, the company shall have the
right to set off, against any amounts paid under this policy (whether by final
paycheck, severance payment or otherwise) any amounts then due and payable to
the company by such employee, including without limitation amounts owed for
reimbursement of hiring bonuses, repayment of tuition reimbursements or negative
vacation accruals.

 

  2.4.1 Travel advances and garnishments will be taken from final pay if the
employee has signed a written authorization.

 

  2.4.2

Benefits under this Plan are not intended to duplicate such benefits as workers’
compensation, wage replacement benefits, disability benefits, severance pay, or
similar benefits under other benefit plans, severance programs, employment
contracts, or applicable laws, such as the WARN Act. Should such other benefits
be

 

4



--------------------------------------------------------------------------------

 

payable, the benefits under this Plan will be reduced accordingly or,
alternatively, benefits previously paid under this Plan will be treated as
having been paid to satisfy such other benefit obligations. In either case, the
Plan Administrator will determine how to apply this provision, and may override
other provisions in this Plan in doing so.

 

  2.5 Payment. Your severance pay will be paid in a cash lump sum. All payments
shall be net of amounts withheld by the Company to fulfill any federal, state or
local withholding requirement. In the event you should die before receiving all
your severance payments, any remaining severance benefits will be payable to
your estate.

 

  2.6 Extension of Group Medical and Dental Coverages.

 

  2.6.1 Group Medical Coverage. The Company will pay the cost to continue the
individual or family medical coverage in effect under a Company-maintained plan
for the employee as of his or her termination of employment date for a period of
time based on the employee’s years of service, based on the following schedule:

 

Years of Service

   Length of Continued Coverage

Up to 7 years

   3 months

7.0 – 13.99 years

   6 months

14 – 19.99 years

   9 months

20 years or more

   12 months

The period of continued coverage shall run consecutively from the date medical
coverage otherwise would cease due to the employee’s termination. Continued
medical coverage under this section shall run concurrently with any COBRA period
of continued medical coverage elected by the employee and any covered
dependents. To the extent allowed by the group medical plan, an employee may
drop one or more dependents from medical coverage or enroll in a less expensive
coverage option during the above period of Company-paid continued medical
coverage, but the Company will not be obligated to pay any additional cost of
the employee adding covered dependents or enrolling in a more expensive coverage
adoption during that period; the employee must bear any such additional cost.

 

  2.6.2

Group Dental Coverage. The Company will pay the cost to continue the individual
or family dental coverage in effect under a Company-maintained plan for the
employee as of his or her termination of employment date for a period of one
month. This

 

5



--------------------------------------------------------------------------------

 

month of continued coverage shall run from the date dental coverage otherwise
would cease due to the employee’s termination. Continued dental coverage under
this section shall run concurrently with any COBRA period of continued dental
coverage elected by the employee and any covered dependents. To the extent
allowed by the group dental plan, an employee may drop one or more dependents
from dental coverage or enroll in a less expensive coverage option during the
period of Company-paid continued dental coverage, but the employee must bear any
additional cost for adding dependents or enrolling in a more expensive coverage
option during that period.

 

  2.6.3 Group Vision Coverage. The Company will pay the cost to continue the
individual or family vision coverage in effect under a Company-maintained plan
for the employee as of his or her termination of employment date for a period of
one month. This month of continued coverage shall run from the date vision
coverage otherwise would cease due to the employee’s termination. Continued
vision coverage under this section shall run concurrently with any COBRA period
of continued vision coverage elected by the employee and any covered dependents.
To the extent allowed by the group vision plan, an employee may drop one or more
dependents from vision coverage or enroll in a less expensive coverage option
during the period of Company-paid continued vision coverage, but the employee
must bear any additional cost for adding dependents or enrolling in a more
expensive coverage option during that period.

 

  2.7 Reemployment or New Employment.

 

  2.7.1 If you are reemployed by the Company, an affiliate, or a Successor
Employer while benefits are still payable under the Plan, all such benefits will
cease, except as otherwise specified by the Plan Administrator, in its sole and
exclusive judgment.

 

  2.7.2 In addition, your benefits will not be paid for pay periods at the
beginning of which you are an employee, officer, director, or consultant with
respect to another company, or are self-employed, except to the extent otherwise
authorized in writing by the Plan Administrator for good cause, as it determines
in its sole and exclusive judgment. You must furnish a written declaration of
your employment status before each payment due under this Plan is paid, using
the form prescribed by the Plan Administrator. You must promptly repay benefits
you receive while you are ineligible due to reemployment. If you fail to do so,
the amount you owe may be withheld from future Plan benefits. By accepting
benefits under the Plan, you agree to furnish copies of your federal income tax
returns with all attachments to the Plan Administrator upon request, for
purposes of confirming employment status.

 

6



--------------------------------------------------------------------------------

  2.7.3 The Fairchild Bridging of Service Policy will apply to any separated
employee who is rehired with regard to date of hire for purposes of seniority
and length of service. Length of services, related to specific benefit plans
will be governed by the rules of the plans. If the specific benefit plan does
not address length of service, the terms of this Plan shall apply. If rehired
within one year of separation, vacation accrual will begin at zero, with the
accrual rate determined according to the Company’s policy taking into
consideration your prior years of service.

 

  2.7.4 If an individual has separated his/her employment with Fairchild
Semiconductor under the provisions if Policy 902-B (Voluntary Layoff) and
subsequently is re-employed, he/she will not receive credit for prior Fairchild
Semiconductor service upon his/her re-hire. Therefore, all current and future
employee benefits, based upon service time, will be calculated from the date of
re-hire.

 

  2.8 Discontinuance of Severance Benefits. The Company shall revoke and/or
cease severance payments under this Plan if it determines, in its sole
discretion, that an employee has breached any obligation owed to the Company or
engaged in any activity injurious to the Company.

 

  2.9 Voluntary Severance Program. A voluntary severance program is optional and
up to the discretion of the business group, subject to the approval of the
Company. If a voluntary program is chosen, all aspects of the involuntary
severance policy apply, except the provisions above in section 2.7. In addition,
there may be additional severance pay paid at time of separation in such amount
or amounts as the company determines in its sole and exclusive judgment. Rehire
of employees who separate under a voluntary severance program is not
contemplated. However, if you have accepted a voluntary severance and are later
rehired, you must repay a prorated portion of your severance benefit. Proration
will be based upon the length of time separated from the Company. Furthermore,
if you are subsequently re-employed you will not receive credit for prior
Fairchild Semiconductor service upon your re-hire. Therefore, all current and
future employee benefits, based upon service time, will be calculated from the
date of your re-hire.

3. ADMINISTRATION

 

  3.1

The Plan Administrator is responsible for the general administration and
management of the Plan and shall have all powers and duties necessary to fulfill
its responsibilities, including, but not limited to, the discretion to interpret
and apply the Plan and to determine all questions relating to eligibility for
benefits. The Plan Administrator

 

7



--------------------------------------------------------------------------------

 

and all Plan fiduciaries shall have the discretion to interpret or construe
ambiguous, unclear, or implied (but omitted) terms in any fashion they deem to
be appropriate in their sole and exclusive judgment, and to make any findings of
fact needed in the administration of the Plan. The validity of any such
interpretation, construction, decision, or finding of fact shall not be given de
novo review if challenged in court, by arbitration, or in any other forum, and
shall be upheld unless clearly arbitrary or capricious. The Company may delegate
to the Chief Administrative Officer or any other individual responsibility for
the administration of the Plan, and for making any interpretation of or
implementing any change in Plan provisions which the Company is authorized to
make hereunder. Benefits are provided through direct payments by the Company
from its general assets.

 

  3.2 All actions taken and all determinations made in good faith by the Plan
Administrator or by Plan fiduciaries will be final and binding on all persons
claiming any interest in or under the Plan. To the extent the Plan Administrator
or any Plan fiduciary has been granted discretionary authority under the plan,
the Plan, the Plan Administrator’s or Plan fiduciary’s prior exercise of such
authority shall not obligate it to exercise its authority in a like fashion
thereafter.

 

  3.3 If, due to errors in drafting, any Plan provision does not accurately
reflect its intended meaning, as demonstrated by consistent interpretations or
other evidence of intent, or as determined by the Plan Administrator in its sole
and exclusive judgment, the provision shall be considered ambiguous and shall be
interpreted by the Plan Administrator and all Plan fiduciaries in a fashion
consistent with its intent, as determined in the sole and exclusive judgment of
the Plan Administrator. The Plan Administrator shall amend the Plan
retroactively to cure any such ambiguity.

 

  3.4 This section may not be invoked by any person to require the Plan to be
interpreted in a manner inconsistent with its interpretation by the Plan
Administrator or other Plan fiduciaries.

4. AMENDMENT AND TERMINATION

 

  4.1 The company, acting through its chief executive officer, has the right, in
its nonfiduciary settlor capacity, to amend the Plan or to terminate it at any
time, prospectively or retroactively, for any reason, without notice and even if
currently payable benefits are reduced or eliminated. The Plan Administrator
also has the right to amend the Plan, as elsewhere provided in the Plan. No
person has any vested right to benefits under this Plan.

 

8



--------------------------------------------------------------------------------

5. GENERAL RULES

 

  5.1 No Employment Rights. The adoption of the Plan is not a contract between
the Company and any employee, nor does it give any employee any right to
continue employment with the Company, or interfere with the right of the Company
to discharge any employee. Nothing contained in this Plan shall give any
employee or beneficiary any right, title or interest in any property of the
Company.

 

  5.2 No Assignment. Your rights under this Plan cannot be assigned, alienated,
encumbered, or otherwise transferred.

 

  5.3 Unfunded Plan. The Company will make all payments under the Plan, and pay
all expenses of the Plan, from its general assets. Nothing contained in this
Plan shall give any eligible employee any right, title or interest in any
property of the Company or any of its affiliates.

 

  5.4 Governing Law. The provisions of the Plan shall be construed, administered
and enforced according to applicable Federal law and the laws of the State of
Maine.

6. CLAIMS PROCEDURE

 

  6.1 Normally, you do not need to present a formal claim to receive benefits
payable under the Plan.

 

  6.2 If you believe that benefits are being denied improperly, that the Plan is
not being operated property, that fiduciaries of the Plan have breached their
duties, or that the your legal rights are being violated with respect to the
Plan, you must file a formal claim with the Plan Administrator. This requirement
applies to all claims that you have with respect to the Plan, including claims
against fiduciaries and former fiduciaries, except to the extent the Plan
Administrator determines, in its sole and exclusive judgment, that it does not
have the power to grant all relief reasonably being sought.

 

  6.3 A formal claim must be filed within 90 days after the date you first knew
or should have known of the facts upon which the claim is based, unless the Plan
Administrator in writing consents otherwise. The Plan Administrator shall
provide you, upon request, with a copy of the claims procedures.

 

  6.4

The Plan Administrator has adopted procedures for considering claims, which it
may amend from time to time, as it sees fit. These procedures shall comply with
all applicable legal requirements. These procedures may provide that final and
binding arbitration, subject to the rules and procedures of the American
Arbitration Association, shall be the ultimate means of contesting a denied
claim (even if the Plan

 

9



--------------------------------------------------------------------------------

 

Administrator or its delegates have failed to follow these prescribed procedures
with respect to claims). The right to receive benefits under this Plan is
contingent on a Claimant using the prescribed claims and arbitration procedures
to resolve any claim. Therefore, if you (or your successors) seek to resolve any
claim by any means other than the prescribed claims and arbitration provisions,
you must repay all benefits received under the Plan and shall not be entitled to
any further Plan benefits.

 

  6.4.1 Initial Claims. All claims shall be presented to the Plan Administrator
in writing. Within 90 days after receiving the claim, claims official appointed
by the Plan Administrator shall consider the claim and issue his or her
determination thereon in writing. The claims official may extend the
determination period for up to an additional 90 days by giving the Claimant
written notice. The initial claim determination period can be extended further
with the consent of the Claimant. Any claims that the Claimant does not pursue
in good faith through the initial claims stage shall be treated as having been
irrevocably waived. If the Claimant can establish that the claims official has
failed to respond to the claim in a timely manner, the Claimant may treat the
claim as having been denied by the claims official.

 

  6.4.2 Claims Decisions. If the claim is granted, the benefits or relief the
Claimant seeks shall be provided. If the claim is wholly or partially denied,
the claims official shall, within 90 days (or a longer period, as described
above), provide the Claimant with written notice of the denial, setting forth,
in a manner calculated to be understood by the Claimant: (1) the specific reason
or reasons for the denial; (2) specific references to the provisions on which
the denial is based; (3) a description of any additional material or information
necessary for the Claimant to perfect the claim, together with an explanation of
why the material or information is necessary; and (4) an explanation of the
procedures for appealing denied claims.

 

  6.4.3

Appeal of Denied Claims. Each Claimant shall have the opportunity to appeal the
claims official’s denial of a claim in writing to an appeals official appointed
by the Plan Administrator (which may be a person, committee, or other entity). A
claimant must appeal a denied claim within 60 days after receipt of written
notice of denial of the claim or within 60 days after it was due if the Claimant
did not receive it by its due date. The Claimant (or his or her duly authorized
representative) may review pertinent documents in connection with the appeals
proceeding, and may present issues and comments in writing. The Claimant may
only present evidence and theories during the appeal that the Claimant presented
during the initial claims stage, except for information the claims official

 

10



--------------------------------------------------------------------------------

 

may have requested the Claimant to provide to perfect the claim. Any claims that
the Claimant does not pursue in good faith through the appeals stage shall be
treated as having been irrevocably waived.

 

  6.4.4 Appeals Decisions. The decision by the appeal official shall be made not
later than 60 days after the written appeal is received by the Plan
Administrator, unless special circumstances require an extension of time, in
which case a decision shall be rendered as soon as possible, but not later than
120 days after the appeal was filed, unless the Claimant agrees to a further
extension of time. The appeals decisions shall be in writing, shall be set forth
in a manner calculated to be understood by the Claimant, and shall include
specific reasons for the decision, as well as specific references to the
provisions on which the decision is based, if applicable. If a Claimant does not
receive the appeals decision by the date it is due, the Claimant may deem his or
her appeal to have been denied.

 

  6.4.5 Procedures. The Plan Administrator shall adopt procedures by which
initial claims shall be considered and appeals shall be resolved; different
procedures may be established for different claims. All procedures shall be
designed to afford a Claimant full and fair consideration of his or her claim.

7. STATEMENT OF ERISA RIGHTS

A participant in this Plan is entitled to certain rights and protections under
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). ERISA
provides that all plan participants shall be entitled to:

 

  •  

Examine, without charge, at the plan administrator’s office, all plan documents,
and copies of all documents filed by the plan with the U.S. Department of Labor,
such as detailed annual reports and plan descriptions.

 

  •  

Obtain copies of plan documents and other plan information upon written request
to the plan administrator. The plan administrator may make a reasonable charge
for the copies.

 

  •  

Receive a summary of the plan’s annual financial report if the plan covers 100
or more people. The plan administrator is required by law to furnish each
participant with a copy of this summary annual report.

In addition to creating rights for plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the plan, called “fiduciaries” of the plan, have a duty
to do so prudently and in the interest of plan participants and beneficiaries.
No one, including the employer or any other person, may fire an employee or
otherwise discriminate against an employee in any way to prevent the employee
from obtaining a welfare benefit or exercising rights under ERISA. If a claim
for a welfare benefit is denied in whole or in part the employee must receive a
written

 

11



--------------------------------------------------------------------------------

explanation of the reason for the denial. The employee has the right to have the
plan review and reconsider the claim. Under ERISA, there are steps an employee
can take to enforce the above rights. For instance, if an employee requests
materials from the plan and does not receive them within 30 days, the employee
may file suit in a federal court. In such a case, the court may require the plan
administrator to provide the materials and pay the employee up to $110 a day
until the employee receive the materials, unless the materials were not sent
because of reasons beyond the control of the administrator. If the employee has
a claim for benefits which is denied or ignored, in whole or in part, the
employee may file suit in a state or federal court. If an employee is
discriminated against for asserting statutory rights, the employee may seek
assistance from the U.S. Department of Labor, or may file suit in a federal
court. The court will decide who should pay court costs and legal fees. If an
employee is successful the court may order the person sued to pay these costs
and fees. If the employee loses, the court may order the employee to pay these
costs and fees, for example, if it finds the claim is frivolous. If you have any
questions about this statement or about your rights under ERISA, you should
contact the nearest office of the Pension and Welfare Benefits Administration,
U.S. Department of Labor, listed in your telephone directory or the Division of
Technical Assistance and Inquiries, Pension and Welfare Benefits Administration,
U.S. Department of Labor, 200 Constitution Avenue, N.W., Washington, D.C. 20210.
If there are any questions about this statement or about rights under ERISA,
contact the nearest Area Office of the U.S. Labor-Management Services
Administration, Department of Labor.

8. OTHER INFORMATION

 

  Plan Sponsor:   

Fairchild Semiconductor

82 Running Hill Rd

South Portland, Maine 04106

(207) 775-8100

EIN: 77-0449095

  Plan Name:    The Fairchild Semiconductor Corporation Severance Benefit Plan  
Type of Plan:    Welfare benefit plan - severance pay   Plan Year:    The
12-month period corresponding with the Company’s fiscal year   Plan Number:   
510   Plan Administrator:   

Fairchild Semiconductor Corporation

82 Running Hill Rd

South Portland, Maine 04106

 

12



--------------------------------------------------------------------------------

  Agent for Service of Legal Process:   

Fairchild Semiconductor Corporation

Attn: Sr. Vice President of Human Resources and Administration

82 Running Hill Rd.

South Portland, Maine 04106

 

13